McGHEE, Justice (dissenting in part). The negligence charged in this case was -the act of the defendant in allowing a frozen switch to remain in such condition,, •with the result that, when the ;plajntiff.,afc: tempted to throw it the mechanism wotfid^ .not work, and as a, result his back was-injured. Under such circumstances Dr. Rosenbaum should not have been permitted to repeat the detailed statement made to him by the plaintiff as to the condition of the switch and the efforts to throw it. . I believe, however, the error was cured by the instruction on the subject which is quoted in the opinion, and I will therefore concur with the above reservation. There is no merit in the other points urged by appellant.